Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
Claims 1-21 are pending. Claims 1-3, 6-9, 11, 13-15 and 17-20 are amended and claim 21 is new.

Response to Arguments
All rejections are withdrawn in view of applicant’s arguments and amendments.
The claim objections are withdrawn in view of applicant’s amendments.

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The claims recite the processing of a transaction between parties where the buyer possesses a mobile device and the buyer location is determined related to the location of the vendor whose location determined via a transaction message received wherein the transaction message includes a URL which contains a vendor postal address or a portion thereof. Based on the proximity between the buyer and the determined location a notification including digital content is sent to the buyer mobile device and displayed to the buyer via an application on the mobile device.

The closest prior art is:
Hammad – 20130246220
MOBILE LOCATION NOTIFICATIONS SYSTEM AND METHOD
[0038] Embodiments of the invention are related to systems, apparatuses, and methods for determining the location of a mobile merchant, and performing further processing based on the determined location. In some embodiments, the further processing may comprise determining a location of a client device, generating a notification including the location of the mobile merchant, and transmitting the notification to the client device. As described herein, when a consumer makes a purchase at a mobile merchant, transaction data including the location of the mobile merchant can be included in an authorization request message transmitted to a server computer. In some embodiments, the server computer may be associated with payment processing network configured to process electronic payment transactions and to provide clearing and settlement services. Upon receipt of the transaction data, the server computer can determine the location of the mobile merchant. The server computer can further determine the location of a client device associated with another consumer, a stationary merchant, or another mobile merchant. A notification including the location of the mobile merchant can be generated, and the notification can be electronically transmitted to the client device. In some embodiments, the server computer may determine whether the distance between the location of the client device and the location of the mobile merchant is within a threshold value prior to transmitting the notification to the client device. In some embodiments, coupon data can be received from the mobile merchant and further included in the transmitted notification.

Hammad does not disclose obtaining merchant location data from a URL disposed within one of the message fields of the transaction message.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694